 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDArmour and CompanyandUnited Packinghouse Workers ofAmerica,AFL-CIO,Petitioner.Case No. 16-RC-209?.Octo-ber 24,1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William H. Renkel,Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit including both office clerical andsalaried plant clerical employees. In the alternative, it seeks a sepa-rate unit of office clerical employees; and it would add the salariedplant clerical employees to the production and maintenance unit fromwhich they have been excluded and which Petitioner and its Local13 now represent.However, the Petitioner wishes to appear on theballot for any units or groups which the Board may establish. TheEmployer agrees that a separate office clerical unit is appropriate, butcontends that the salaried plant clericals should also be representedseparately.In addition, the parties disagree with respect to the unitplacement of the unrepresented categories discussed below, all ofwhom the Employer would exclude and the Petitioner would include.A. Employees sought to be added to the existing production andmaintenance unitThe Employer is engaged in the slaughtering of livestock and theprocessing,packing, and sale of meat products at many locationsincluding OklahomaCity,Oklahoma,which is the plant involved inthis proceeding.There are approximately 10 unrepresented salariedemployees who, the parties agree,are factory or plant clericals ratherthan office clericals.There are also approximately 10 hourly paidplant clericals included in the existing production and maintenance119 NLRB No. 22. ARMOUR AND COMPANY:.123unit, and not involved in the petition herein.All these plant clericals,both salaried and hourly paid, do clerical work relating to productionunder the supervision of the production foreman. . The only dif-ference in their work is that the salaried clericals work with the finalfigures of stockbooks and inventories, whereas the hourly paid cleri-calswork with initial figures.The salaried clericals are promotedfrom the hourly paid group, but have different benefits only because'they are not covered by the present bargaining contract from whichthey appear to have been excluded solely because of method ofpayment.As the Board customarily declines to establish single units includ-iiig both plant and office clericals where the issue is raised by theparties, we shall therefore exclude the salaried plant clericals fromthe office clerical. unit agreed upon by the parties.'However, as thePetitioner has expressed a desire to add the salaried plant clericalsto the existing production and maintenance unit, and because meredifference in method of payment is no basis for excluding suchemployees from the unit in which they otherwise should appropri-ately be included,' we shall, in addition to establishing a separate unitfor office clerical employees, follow our usual policy of accordingthe excluded plant clerical employees the opportunity through anelection to express their desire as to whether or not they should beadded to the production and maintenance unit, and we shall direct anelection in such a voting group.'There remain for consideration the following disputed categories :There are two hourly paid model foodshop clerks who sell theEmployer's products to the employees in the company store. One ofthem, Isell, is in charge of this store.She handles cash collections,balances the daily receipts, takes weekly inventories, and gives ordersfor stock replacement.She responsibly directs the work performanceof Carter, the other clerk, who works regularly every Friday as herhelper.Accordingly, we find that Isell is a supervisor and we excludeher from the voting group hereinafter set forth.Carter, Isell'shelper, packages meat, takes orders, wraps, and collects cash in Isell'sabsence.In these circumstances, we find that the part-time modelfoodshop clerk has interests in common with the other plant cleri-cals.'Although Carter has been employed for only 6 months, shewas hired for an indefinite period and the Employer has no plans toterminate her regular part-time employment.We further find thatshe is a regular part-time employee with a reasonable expectancy of1ACF Industries,Incorporated,115 NLRB 1106, 1109.2White Provision Company,116 NLRB 1552, 1555.3ACF Industries,Incorporated,supra;WhiteProvisionCompany,supra; RathbunMolding Corporation,116 NLRB 1002.4Sunnyland Packing Company and Sunnyland Poultry Company,113 NLRB 162, 164. 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDcontinued employement.5Accordingly, we include her in the votinggroup of plant clericals.The two office janitors perform janitorial work for the office butare hourly paid and are supervised by the foreman of the servicedepartment.Unlike the office employees and like the production andmaintenance employees, the office janitors have clothes changing time.The weekly paid livestock driver, Unsell, receives and feeds livestockin the plant house pens, and drives a , tractor to pick up dead orcrippled animals.The salaried head livestock driver, Schultz, con-tacts the buyers, and determines the buys and their locations; he thendistributes drive tickets to the individual livestock drivers and dis-patches them to their destination; in addition he performs someclerical work.As any direction of employees by the head livestockdriver is routine in nature, we find that he is not a supervisor butis an employee.Like the other livestock drivers represented in theexisting production and maintenance unit, both the livestock driverand the head livestock driver are under the same supervision of thelivestock foreman and perform similar work. In these circumstances,we find that the nature of the work performed by the office janitorsand by the livestock drivers allies them with the production and main-tenance employees rather than with the office clerical employees.Asthey have been excluded from the existing production and mainte-nance unit, and as they would otherwise be unrepresented, we believethat they may, if they so desire, be appropriately added to the existingunit.Accordingly, we shall include them in the plant clerical votinggroup.'B. Categories in issue with respect to placement in the officeclerical unitThe cost and repair accountant, a "one-man department" under thesupervision of the office manager, records expenses and reviews theirclassification for income tax purposes. In this connection, he helpsappraise company properties and determines the life expectancy ofequipment.He has no employees under his direction.The departmental accountant in the accounting department pre-pares the salary payroll and paychecks through use of IBM equip-ment.He also audits the figures submitted by the Employer's sales-men and compiles a profit-and-loss statement on their activities.Although the record shows that he assigns to other employees someof the work of securing information as to plan sales results, thereis no evidence that such direction is other than routine.6GreenbergMercantile Corp.,112 NLRB 710, 711 ;Personal Products Corporation,114 NLRB 959, 960.!Rathbun Mold4ng Corporation, supra; The F. C. Russell Company,114 NLRB 38. ARMOUR AND COMPANY125The internal auditor in the accounting department has no employeesunder his direction and reports directly to the office manager.Heaudits all departments in the plant, checks the recordkeeping pro-cedures of the clerks throughout the plant, and formulates proceduresand controls as to the accuracy of plant weights used for meats.The assistant manager of the timekeeping department, under thedirection of the manager, verifies timecards, makes a monthly auditof employee job rates and also determines piece-work earnings andincentive allowances.There are only 2 other employees in the de-partment, 1 of whom is the key punch operator clerk. The assistantmanager substitutes for the manager during his absence.There is no contention nor does the record establish that the fore-going accounting employees are professional employees as definedin Section 2 (12) of the Act.'And in the performance of the func-tions usually associated with their classifications, such as those de-tailed above, they do not make policy decisions of such a nature aswould constitute them managerial employees aFurther, in the ab-sence of evidence that they assist or act in a confidential capacity toany person who formulates, determines, and effectuates managementpolicies in the field of labor relations, their access to such data andto other financial and business data does not make them confidentialemployees.9With respect to supervisory authority, the cost and re-pair accountant and the internal auditor have no employees undertheir direction and the direction of employees by the departmentalaccountant and by the assistant manager of the timekeeping depart-ment is not shown to be other than routine.Although there is sometestimony that these four employees have authority to make effectiverecommendations,nonehas been informed that he has such authorityand none has exercised this authority except sporadically duringthe absence of the supervisor.10 In view of all the circumstances, wefind that none of the foregoing four accounting employees possessesor exercises the statutory authority of supervisors.Accordingly, wefind that they are office clerical employees and include them in theoffice clerical unit.The assistant manager of the accounting department assists themanager in supervising 10 to 12 clerks, to whom he assigns work andwhom he also directs in the performance of their duties.He recom-mends overtime and time off, handles employee complaints, and makeswritten reports rating employee performance.The assistantmanager7 ArdenFarms,et at.,117 NLRB 318;Kieckhefer Container Company, 118NLRB 950.8Eastern Corporation,116 NLRB 329, 332.O ArdenFarms, et at,, supra.10Sunnyland Packing Company and Sunnyland Poultry Company,supra,165.The factthat dataobtained by audits or other accounting work may result in the dismissal ordisciplinary action against an employee does not constitute the accounting employee whosecures such data a supervisor within the meaning ofthe Act. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the auditor of of the disbursements department is in charge of theintercompany purchase journal, and in the performance of his dutiesassigns work to and directs the clerk-typist and calculating machineoperator.Further, he has additional employees under his directionon an emergency basis.The paymaster, a "one-man department"under the supervision of the office manager, audits payrolls, handsout checks, and furnishes payroll information to the office manager.During the seasonal period for 3 or 4 months of the year, his worknecessitates the services of an operator who is under his supervisionand whose work he directs. In these circumstances, we find that theassistant manager of the accounting department, the assistant managerof the auditor of the disbursements department, and the paymasterresponsibly direct at least one or more employees for a substantialperiod of their working time and that they are therefore supervisorswithin the meaning of the Act.Accordingly, we exclude them fromthe office clerical unit.The assistant manager of the insurance, casualty, and safety depart-ment assists the manager in investigating motor vehicle and plantaccidents, furnishing information to attorneys, and investigatingemployees' hospital insurance and sick leave claims.He participatesin the first step in grievances arising from such employee claims andsettles certain limited claims out of court,He also conducts foremen'smeetings on safety. In these circumstances, as the duties of the assist-ant manager of the insurance, casualty, and safety department areclosely allied with management functions, we exclude him from theunit as a managerial employee.There are three secretaries or stenographers whom the Employer,contrary to the Petitioner, would exclude as confidential employees.Dorothy Race, secretary to the plant sales manager, handles all hiscorrespondence.The plant sales manager formulates, determines, andeffectuates management policies in the field of labor relations withrespect to approximately 35 salesmen in the plant herein involved.Hehas taken an active part in bargaining negotiations.Gertrude Handand Nita Martin, secretaries to the plant superintendent, perform theusual duties of their classifications.Hand devotes practically all ofher time to handling the correspondence of the plant superintendent,and Martin handles correspondence for the plant superintendent andhis subordinates, and for the industrial relations manager.The plantsuperintendent represents the Employer in all labor relations mattersinvolving production and maintenance employees and makes decisionson a local level respecting grievances or interpretations of the con-tract.Both. the industrial relations manager and the superintendentsubmit to the Chicago office their ideas affecting overall policy on laborrelations.Both conduct bargaining negotiations on a local level. ARMOUR AND COMPANY127Because these three secretaries assist and act in a confidential capacityto persons who formulate, determine, and effectuate managementpolicies in the field of labor relations, we find that they are confidentialand exclude them from the office clerical unit."There are four time-study engineers who make time and motion stud-ies, determine standards of work performance, and set up incentivepay standards.The Employer tries to select employees with collegedegrees and with training in time-study work.A college graduatereceives on-the-job training for 6 months to a year.We find that thetime-study engineers are technical employees, whom the Board doesnot include in an office clerical unit where the issue is raised by theparties.Accordingly, we exclude them from the office clerical unit.'2We shall direct elections in the following voting group and unit:All salaried plant clerical employees, including the part-time modelfoodshop clerk, the office janitors, salaried livestock driver, and sal-aried head livestock driver at the Employer's Oklahoma City, Okla-homa, meatpacking plant, but excluding all other employees, thetemporary stenographer in the canned meats sales division," guards,the full-time model foodshop clerk, and all supervisors as defined inthe Act.If a majority of the employees in the above voting group vote forthe Petitioner, they will be taken to have indicated their desire to beincluded in the production and maintenance unit currently repre-sented by the Petitioner and Local 13. If a majority of the employeesin the voting group vote against the Petitioner, they will be takento have indicated their desire to remain outside the existing produc-tion and maintenance unit. In either 'event, the Regional Director isinstructed to issue a certification of the results of election to sucheffect.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All office clerical employees of the Employer at its Oklahoma City,Oklahoma, meatpacking plant, including clerks or typists in the ac-counting, claims and bookkeeping, purchasing, transportation, dis-bursements, mail, order-shipping-billing and IBM, timekeeping, andindustrial departments; teletype and telephone operators, stenogra-phers in the credit, provision sales, beef sales, refinery sales, and plantsales departments, the office cashier and the livestock cashier, privateThe B. F. Goodrich Company,115 NLRB 722, 724-5;PlankintonPacking Connpany(Division of SwiftACo.), 116 NLRB 1225, 1227.12Plankinton Packing Company(Division of SwiftctCo.), supra,1226,1232-12a4.w Stenographer Gates in the canned meats sales division was told when she was hiredthat the job was temporary and would last 3 to 4weeks.At thetime of the hearing shehad given notice to resign June 1 and no replacement was planned for her.Because herjob is temporary,we exclude her from the office clerical unit and the plant clerical votinggroup.Individual Drinking Cup Company,Inc.,115NLRB 947, 949. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDledger employees, employment department employees,14 the depart-mental accountant and the internal auditor in the accounting depart-ment, the cost and repair accountant, and the assistant manager of thetimekeeping department; but excluding employees represented by thePetitioner and Local 13, salaried plant clerical employees, the part-time model foodshop clerk, office janitors, the livestock driver, andthe head livestock driver, the temporary stenographer in the cannedmeats sales division," the full-time model foodshop clerk; secretariesto the office manager, plant manager, plant sales manager, and plantsuperintendent; time-study engineers, salesmen, the nurse, buyers,confidential employees, professional employees ; the managers of theaccounting, claims and bookkeeping, purchasing, transportation,credit, disbursements, shipping and billing and IBM, timekeeping,insurance, casualty, and safety, and the industrial engineering depart-ments; the assistant manager of the insurance, casualty, and safetydepartment, the assistant managers of the industrial engineering,accounting, and auditor of the disbursements departments, the pay-master, guards, and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]u While the record fails to disclose whether the cashiers,private ledger,and employmentdepartment employees are confidential,managerial or supervisory,it appears from theircategories that they are office clericals,and, accordingly,we include them in the unitdespite the agreement of the parties to exclude them.Ohrbach's Inc.,118 NLRB 231,footnote1.However,because of the absence of evidence with respect to their duties,nothing in this decision shall be deemed to affect the parties' right to challenge any ofthe above-described categories for such reasons.is See footnote 13,supra.Pennsalt Chemicals CorporationandChauffeurs,Teamsters Local#236, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,PetitionerPennsalt Chemicals Corporation,PetitionerandInternationalAssociation of Machinists,Local Lodge No. 1969, AFL-CIOandInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local#236, AFL-CIO.Cases Nos. 9-RC-3202 and 9-RM-157. October 24, 1957DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeThomas M. Sheeran, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.119 NLRB No. 4.